DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/566963, filed on October 16, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020, is being considered by the examiner.

Allowable Subject Matter
Claim(s) 8-10 and 19-23 would be allowable if rewritten to overcome claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 10 and 19-21 is/are objected to because of the following informalities:
In claim 10, line 4, the recitation “sealing member 65” should read –sealing member (65)--.
In claim 19, line 3, the recitation “at tips of each of the arms” should read –at a respective tip of each arm--.
In claim 20, line 2, the recitation “it” in line 2 should read –the third valve--.
In claim 21, line 2, the recitation “it” in line 2 should read –the third valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the word “it” in line 20; however, the claim is unclear as to what element the word “it” refers (e.g., the second valve, the inflator or the at least one pressure tank).  For the purpose of examination, it is assumed that the recitation “it” in claim 1, line 20, refers to the at least one pressure tank.
Claim 2 recites the limitation "the valves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the valves” in claim 2, line 2, should read –valves--.
Claim 2 recites the limitation “the pressure tank” in line 2; however, it is unclear as to if this recitation refer to some or all of the “at least one pressure tank” recited in claim 1, line 13, or a different pressure tank altogether.  For the purpose of examination, it is assumed that the recitation “the pressure tank” in claim 2, line 2, should read –the 
Claim 3 recites the limitation “the first connection port” in line 8; however, it is unclear as to if this recitation refer to some or all of the “at least one first connection port” recited in claim 1, line 3, or a different first connection port altogether.  Similarly, claim(s) 11, 18 recite(s) the limitation “the first connection port” and is/are rejected for the same reason as claim 3, above.
Claim 4 recites the word “it” in line 20; however, the claim is unclear as to what element the word “it” refers (e.g., the second valve, the inflator or the at least one pressure tank).  For the purpose of examination, it is assumed that the recitation “it” in claim 1, line 20, refers to the at least one pressure tank.
Claim 4 recites the limitation "the at least one third connection port" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the at least one third connection port” in claim 4, lines 26-27, should read –at least one third connection port--.
Claim 5 recites the limitation “the third connection port” in lines 2, 6 and 10; however, it is unclear as to if this recitation refers to some or one of the at least one third connection port recited in parent claim 4, lines 26-27, or a different third connection port altogether.
Claim 8 recites the limitation “the at least one first connection port (3) comprises a sleeve (14)” in lines 1-2, and further recites the limitation “said elongated member (66) being at least partially arranged inside of the sleeve (14)”in lines 3-4; however, the claim 
Claim 8 recites the limitation “the pressure tank” in lines 7-8 and 13; however, it is unclear as to if these recitations refer to some or all of the “at least one pressure tank” recited in claim 1, line 13, or a different pressure tank altogether.  For the purpose of examination, it is assumed that all recitations of “the pressure tank” in claim 8, should read –the at least one pressure tank--.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation “a part thereof” in line 2; however, the claim is unclear as to what element this “part” belongs to (e.g., the device or the housing).
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 18 recites the limitation "the cross section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the phrases "such as" and "preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 6, 7, 9, 10, 16, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13 and 15-18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6957667 (“Huang”).
Regarding claim 1, a device (10) comprising:
a. a housing (mainly defined by 3 and 1), said housing comprising
i. at least one first connection port (35),

iii. the at least one first connection port being fluidically connected to the at least one second connection port by a fluid passage (13 and/or 32);
b. a first valve (mainly defined by 4 and 41);
c. when at least one pressure tank is connected, respectively, to at least one respective second connection port,
i. the first valve in a closed state (see closed position of fig. 8) is suited to prevent air from flowing from inside of the at least one pressure tank out of the at least one first connection port (when valve 4 & 41 is closed, fluid through valve seat 320 is prevented), and
ii. the first valve in an open state (see open position of fig. 9) is suited to allow passage of air from inside of the at least one pressure tank through the fluid passage to the at least one first connection port (when valve 4 & 41 is open, fluid is allowed to flow from passage 13 to port 35); and
d. a second valve (mainly defined by 2) that is connectable to an inflator (threaded end 110 is connectable to an inflator or any other fluid transfer device) and can be used in order to pressurize the at least one pressure tank, when it is connected to the device, with air,

f. the second valve is a two-way valve (valve 2 opens and closes channel 21 located within fluid passage 13) that is arranged in the device to close or open a fluidical connection through at least one third connection port (threaded port 110), and
g. wherein the first valve can close or open a fluidical connection through the device between the at least one pressure tank (valve 4 & 41 open and closes valve seat port 320, located between low passages 13 and 35, allowing fluid flow between ports 100 and 35), when connected to its respective second connection port, and an inner chamber of a tire, when connected to one first connection port, and can cause transfer of gas from inside of the at least one pressure tank into the inner chamber of the tire when the second valve is closed (the first valve 4 & 41 operates separately from the second valve 2, allowing the first valve 4 & 41 to operate between open and closed positions, respectively illustrated in figs. 9 and 8, and controls flow between portions 100 and 35 independently of second valve 2), and
h. wherein the second valve can close or open a fluidical connection through the device between the inflator, when connected to the second valve, and the at least one pressure tank, when connected to its respective second connection port, and can cause transfer of gas from the inflator to inside of the at least one pressure tank when the first valve is closed (second valve 2 operates independently of first valve 4 & 41 between open and closed positions, respectively illustrated in figs. 6 and 7, regulating fluid flow between portions 110 and 100 independently of second valve 2).

With regards recitations directed to the fluid being handled (e.g., “air”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 2, Huang discloses the first valve (4) and the second valve (2) function as the valves that close the pressure tank when being connected to the device (first valve 4 & 41 regulates flow between ports 35 and 100, and second valve 2 regulates flow between ports 100 and 110); or the device does not comprise a three-way valve (first 4 & 41 and second valves 2 are only two way valves); or the device does not comprise any valve arranged at the second connection port (there is no valve arranged between cavity 15 and port extending through threaded end 100).
Regarding claim 3, Huang discloses wherein

b. when the second valve (2) is connected to the inflator and the tire is connected to the first connection port (35), the second valve is arranged in series with the first valve between the inflator and the tire (first 4 & 41 and second 2 valves are serially connected between ports 35 and 110).
Regarding claim 6, Huang discloses wherein the device comprises exactly one first connection port (35) and the first valve (4) is arranged at the first connection port (first valve 4 & 41 connects first connection port 35 with fluid passage 13); or the device comprises exactly one second connection port (threaded port 100); or the device comprises exactly one third connection port (threaded port 110).
Regarding claim 7, Huang discloses the first valve (4) is a check valve (although Huang does not discuss first valve 4 & 41 being a check valve, the first valve 4 & 41 is spring 6 biased, and any sufficient pressure difference between port 35 and passage 13, which overcomes the biasing force of spring 6 and friction between piston 41 and seat 320 would cause valve 4 & 41 to open, in the same manner as a check valve).
Regarding claim 11, Huang the device is configured such that an adapter is used to establish a connection between the device and a tire valve (all ports comprise a 
With regards to the recitation “an adapter is used to establish a connection between the device and a tire valve,” this recitation refers to the intended use of the claimed invention and/or environment within which the claimed device is intended to be employed; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, since the prior art structure is capable of performing the intended use, it meets the claim.
Regarding claim 13, Huang discloses the connecting means (male threading at port 100) arranged at the at least one second connection port (threaded port 100) comprises is a thread (see fig. 8); and preferably the thread engages with a mating thread arranged at the pressure tank to be interconnected with the device (threading at port 100 can be threadedly connected with any fluid handling device).
Regarding claim 15, Huang discloses the device (10) or its housing (housing of device 10) or a part thereof essentially has an elongated shape (housing of device 10 has an elongated Y-shaped configuration), preferably the shape of an elongated cylinder or elongated pyramid or elongated cube or elongated frustum or elongated cone, suitable for positioning the device in between or close to spokes of a wheel.
Regarding claim 16, Huang discloses the device (10) having a compact design with dimensions comparable to or smaller than a hand of a grownup person (device 10 is configured to be manipulated by hand; see col. 4, lines 1-4).

Regarding claim 18, Huang discloses the cross section of the fluid passage (mainly defined by 13) essentially remains constant (see cross-section of fig. 8) between the at least one second connection port (port extending through threaded male connection 100) and a region at the first connection port (portion of fluid passage defined at least partially by 13 and 21, adjacent to threaded port 110).

Regarding claim 4, Huang discloses a device comprising:
a. a housing (mainly defined by 1 and 3), said housing comprising
i. at least one first connection port (35),
ii. at least one second connection port (port extending through threaded end 100), each of said at least one second connection port comprising connecting means (external threading 340) to interconnect the device with a pressure tank (external threading 340 can connect to any pressure tank or fluid transfer device),
iii. the at least one first connection port being fluidically connected to the at least one second connection port by a fluid passage (via chamber 15 and passage 32);

c. when at least one pressure tank is connected, respectively, to at least one respective second connection port (via external threads 100),
i. the first valve in a closed state (position illustrated in fig. 8) is suited to prevent air from flowing from inside of the at least one pressure tank out of the at least one first connection port (when first valve 4 & 41 is closed, fluid flow is prevented between ports 100 and 35), and
ii. the first valve in an open state (position illustrated in fig. 9) is suited to allow passage of air from inside of the at least one pressure tank through the fluid passage to the at least one first connection port (when first valve 4 & 41 is open, fluid flow is permitted between ports 100 and 35); and
d. a second valve (2) that is connectable to an inflator (threaded port 110 is connectable to an inflator or any other fluid transfer device) and can be used in order to pressurize the at least one pressure tank, when it is connected to the device, with air (second valve 2 regulates fluid flow between opposing ends 10 and 11 of housing member 1),
e. wherein the first valve is a two-way valve that is arranged in the device to close or open a fluidical connection through the at least one first connection port (first valve 4 & 41 regulated flow between fluid chambers 15 and 35), and
f. the second valve is a two-way valve that is arranged in the device to close or open a fluidical connection through the at least one third connection port (second valve 2 regulates flow between opposing ends 10 and 11 of housing member 1, and further 
g. wherein the first valve can close or open a fluidical connection through the device between the at least one second connection port and the at least one first connection port (first valve 4 & 41 regulates flow between ports 100 and 35) through the fluid passage without any further valve being present between the at least one first connection port and the at least one second connection port (first valve 4 & 41 is the only valve between ports 100 and 35; see fig. 9).
With regards to the recitation “for inflating a tire,” and recitations pertaining to the conditional employment of the device, more specifically the at least one first, second and third connection ports, with the pressure tank(s), inflator and/or tire, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, since the prior art structure is capable of performing the intended use, it meets the claim.
With regards recitations directed to the fluid being handled (e.g., “air”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


a. a fluidical connection is provided through the device to the at least one second connection port without any further valve besides the second valve being present between the third connection port and the at least one second connection port (second valve 2 is the only valve disposed between threaded ends 100 and 110 of the housing member 1); or
b. a fluidical connection is provided through the device to the at least one first connection port by the second valve being arranged in series with the first valve between the third connection port and the at least one first connection port (first valve 4 & 41  and second valve 2 are serially connected within the fluid passage extending between threaded ports 110 and 35).

Claim(s) 1 and 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6321782 (“Hollister”), which incorporated by reference US1099713 (“Morris”).
Regarding claim 1, Hollister discloses (see fig. 1) a device (10) comprising:
a. a housing (at least partially defined by ports 12, 14 and 16), said housing comprising
i. at least one first connection port (14),
ii. at least one second connection port (12), each of said at least one second connection port comprising connecting means (swivel collar 18 and female threading at end of port 12; see col. 3, lines 57-59) to interconnect the 
iii. the at least one first connection port being fluidically connected to the at least one second connection port by a fluid passage (fluid passage regulated by valve 30);
b. a first valve (30);
c. when at least one pressure tank is connected, respectively, to at least one respective second connection port,
i. the first valve in a closed state is suited to prevent air from flowing from inside of the at least one pressure tank out of the at least one first connection port (when valve 30 is closed, fluid flow is prevented between ports 12 and 14), and
ii. the first valve in an open state is suited to allow passage of air from inside of the at least one pressure tank through the fluid passage to the at least one first connection port (when valve 30 is open, fluid flow is permitted between ports 12 and 14); and
d. a second valve (mainly defined by 32) that is connectable to an inflator (male threading 44 is connectable to any fluid handling device) and can be used in order to pressurize the at least one pressure tank, when it is connected to the device, with air,
e. the first valve (30) is a two-way valve (see by example stop cocks 15 and 16 in Morris, fig. 5, which is incorporated by reference) that is arranged in the device to close or open a fluidical connection through the at least one first connection port (valve 30 controls fluid flow to/from port 14),

g. wherein the first valve can close or open a fluidical connection through the device between the at least one pressure tank, when connected to its respective second connection port (first valve 30 regulates fluid flow to/from any fluid handling device connected to male threaded end 42 to/from respective fluid handling devices connected to ports 12 and/or 16), and an inner chamber of a tire, when connected to one first connection port, and can cause transfer of gas from inside of the at least one pressure tank into the inner chamber of the tire when the second valve is closed, and
h. wherein the second valve (32) can close or open a fluidical connection through the device between the inflator, when connected to the second valve (device connected via male threading 44), and the at least one pressure tank (fluid handling device connectable to port 12), when connected to its respective second connection port (12), and can cause transfer of gas from the inflator to inside of the at least one pressure tank when the first valve (when first valve 30 is closed, fluid flow through port 14 is prevented, and fluid flow between ports 12 and 16 is regulated by second valve 32) is closed.
With regards to the recitation “an adapter is used to establish a connection between the device and a tire valve” this recitation refers to the intended use of the claimed invention and/or environment within which the claimed device is intended to be employed; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
With regards recitations directed to the fluid being handled (e.g., “air”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 12, Hollister discloses the second valve (mainly defined by 32) comprises a pressure relief valve (22), which limits the pressure that can be applied to the pressure tank (pressure relief valve 22 limits the pressure flowing through port 12).
Regarding claim 13, Hollister discloses the connecting means (female threading at end of port 12; see col. 3, lines 57-59) arranged at the at least one second connection port (12) comprises is a thread (female threading at end of port 12; see col. 3, lines 57-59); and preferably the thread engages with a mating thread arranged at the pressure tank (female threading at port 12 can be interconnected with any fluid handling device) to be interconnected with the device.
Regarding claim 14, Hollister discloses the thread (female threading at port 12) is suited to engage with an outer thread of a plastic bottle such as a plastic drinking bottle (female threading at port 12 and swivel collar 18); or
wherein a cross sectional area of the fluid passage (fluid passage regulated by valve 30) essentially aligns with a cross sectional area of the bottleneck of the plastic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2013/0019994 discloses an air inflation device having two pressure tanks. US2003/0192619 discloses an air pump for bicycle tires having a pressure tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HAILEY K. DO/Primary Examiner, Art Unit 3753